Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The office is unclear how the upper cooling and lower cooling passage can contact the same lower surface of a power module disposed on another row. The office notes that it will interpret the upper cooling passage contacting the upper surface of the power module on the another row and the lower cooling passage contacting the lower surface of the power module disposed on the another row. 
Dependent claim 26 is also rejected under 112b as being dependent upon claim 26. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-13 of U.S. Patent No. 10,736,243 hereafter as Pat ‘243 in view of Lim (U.S 2016/0234975 A1). 
With respesct to Claim 14, Claim 1 of Pat ‘243 disclose a cooling module apparatus for parallel type power modules of an inverter (Lines 1-2), the cooling module apparatus comprising: the parallel type power modules mounted in two or more rows (Lines 3-4); and two or more passages having a passage through which cooling water flows and contacting with an upper surface and a lower surface of a power module mounted at a different row of the two or more rows (lines 7-12). 
With respesct to Claim 15, Claim 1 of Pat ‘243 disclose Claim 14. 
Claim 1 of Pat ‘243 fails to disclose: wherein a circulation direction of the cooling water circulated through each passage of the two or more passages is same.
However, Lim Discloses: Wherein a circulation direction of the cooling water circulated through each passage of the two or more passages is same (Fig.7, which discloses the two or more passage having the same circulation, as such the office notes that with the combination of Pat ‘243 in view of Lim, the two or more passages of cooling water used to cool the parallel type power modules (as taught by Pat ,243) would be modified to have the two or more passage having the same circulation direction (as taught by Lim) to dissipate heat generated by said power modules). 
With respect to Claim 16, Claim 4 of Pat ‘243 in view of Lim disclose wherein the two or more passages includes: a first cooling water passage contacting with an upper surface and a lower surface of a power module mounted at a first row of the two or more rows among the parallel type power modules; and a second cooling water passage contacting an upper surface and a lower surface of a power module mounted at another row of the two or more rows among the parallel type power modules (Claim 4).
With respect to Claim 17, Claim 4 of Pat ‘243 in view of Lim disclose claim 16, wherein the first cooling water passage includes: - 3 -PRELIMINARY AMENDMENTPATENTApplication No. To Be Assigned Attorney Docket No. 060945-5651-US01a first upper cooling passage contacting the upper surface of the power module mounted at the first row; a first U-turn passage fluidically-communicating in a downward direction from a distal end portion of the first upper cooling passage; and a first lower cooling passage fluidically-communicating from the first U-turn passage and contacting the lower surface of the power module mounted at the first row (Claim 1, lines 17-26). 
With respect to Claim 18, Claim 4 of Pat ‘243 in view of Lim disclose claim 16, wherein the second cooling water passage includes: a second upper cooling passage contacting the upper surface of the power module mounted at the another row; a second U-turn passage fluidically-communicating in a downward direction from a distal end portion of the second upper cooling passage; and a second lower cooling passage fluidically-communicating from the second U-turn passage and contacting the lower surface of the power module mounted at the another row (Lim 2nd embodiment Fig.7)





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 21-26 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lim (U.S 2016/0234975 A1). 
In regards to Claim 14, Lim discloses a cooling module apparatus (Fig.15-17) for parallel type power modules (Fig.17, #2) of an inverter (paragraph [0003-0004], which discloses an inverter), the cooling module apparatus comprising: the parallel type power modules (Fig.15-17, #2) mounted in two or more rows (Fig.17, discloses two rows of power modules); and two or more passages having a passage through which cooling water flows (Fig.15, two or more passages having cooling water flow) and 
In regards to Claim 21, Lim discloses the cooling module apparatus of claim 14, wherein a circulation direction of the cooling water circulated through each passage of the two or more passages is different (Fig.15, discloses the water circulating in the opposite direction in the two or more passages). 
In regards to Claim 22, Lim discloses the cooling module apparatus of claim 21, wherein the two or more passages includes: a first cooling water passage (Annotated Fig.15, #1 in conjunction with #1.1) contacting with an upper surface and a lower surface of a power module mounted at a first row of the two or more rows among the parallel type power modules (Annotated Fig.15, which discloses the first passage contacting an upper and lower surface disposed in the first row); and a second cooling water passage (Annotated Fig.15, #2.1 in conjunction with #2) contacting an upper surface and a lower surface of a power module mounted at another row of the two or more rows among the parallel type power modules (Annotated Fig.15, which discloses the second passage contacting the top and bottom surface of a second power module mounted on a second row below the first row). 
Annotated Figure 15 of Lim: 

    PNG
    media_image1.png
    348
    585
    media_image1.png
    Greyscale

Claim 23, Lim discloses the cooling module apparatus of claim 22, wherein the first cooling water passage includes: a first lower cooling passage contacting the lower surface of the power module mounted at the first row (Annotated Fig.15 above, where #1 contacts the lower surface of the power module on the first row); a first U-turn passage (Annotated Fig.15) fluidically-communicating in a upward direction from a distal end portion of the first lower cooling passage (Annotated Fig.15); and a first upper cooling passage fluidically-communicating from the first U-turn passage and contacting the upper surface of the power module mounted at the first row (Annotated Fig.15, #1.1 is contacting the upper side of the power module on the first row).
In regards to Claim 24, Lim discloses the cooling module apparatus of claim 22, wherein the second cooling water passage includes: a second upper cooling passage (Annotated Fig.15, #2) contacting the upper surface of the power module mounted at the another row (Fig.15, #2 is contacting the upper surface of a power module on a second row different from the first row); a second U-turn passage (Annotated Fig.15) fluidically-communicating in a downward direction from a distal end portion of the second upper cooling passage; and a second lower cooling passage (Annotated Fig.15, #2.1) fluidically-communicating from the second U-turn passage and contacting the lower surface of the power module mounted at the another row (Annotated Fig.15, which  discloses #2.1 contacting the lower surface of the power module at the another row).
In regards to Claim 25, Lim discloses the cooling module apparatus of claim 23, wherein the second cooling water passage includes: a second upper cooling passage contacting the upper surface of the power module mounted at the another row (Annotated Fig.15, #2); a second U-turn passage fluidically-communicating in a downward direction from a distal end portion of the second upper cooling passage (Annotated Fig.15, showing U-turn in a downward direction); and a second lower cooling passage fluidically-communicating from the second U-turn passage (Annotated Fig.15, #2.1) and contacting the lower surface of the power module mounted at the another row (Figs.15-17).
In regards to Claim 26, Lim discloses the cooling module apparatus of claim 25, wherein the first cooling water passage further includes, a first inlet passage (Annotated Fig.15) through which the cooling water flows in and fluidically- communicating with the first lower cooling passage (Annotated Fig.15); and a first outlet passage fluidically-communicating from a distal end portion of the first upper cooling passage 
Claims 14, 21-22, and 27 are rejected in the alternative view under 35 U.S.C. 102(a) (1) as being anticipated by Lim (U.S 2016/0234975 A1). 
In regards to Claim 14, Lim discloses a cooling module apparatus (Fig.15-17) for parallel type power modules (Fig.17, #2) of an inverter (paragraph [0003-0004], which discloses an inverter), the cooling module apparatus comprising: the parallel type power modules (Fig.15-17, #2) mounted in two or more rows (Fig.17, discloses two rows of power modules); and two or more passages having a passage through which cooling water flows (Fig.15, two or more passages having cooling water flow) and contacting with an upper surface and a lower surface of a power module mounted at a different row of the two or more rows (Fig.15-17, which discloses the cooling water contacting an upper and lower surface of a power module mounted at a different row).
In regards to Claim 21, Lim discloses the cooling module apparatus of claim 14, wherein a circulation direction of the cooling water circulated through each passage of the two or more passages is different (Fig.15, discloses the water circulating in the opposite direction in the two or more passages). 
In regards to Claim 22, Lim discloses the cooling module apparatus of claim 21, wherein the two or more passages includes: a first cooling water passage (Annotated Fig.15 below, #1 in conjunction with #1.1) contacting with an upper surface and a lower surface of a power module mounted at a first row of the two or more rows among the parallel type power modules (Annotated Fig.15 below, which discloses the first passage contacting an upper and lower surface disposed in the first row); and a second cooling water passage (Annotated Fig.15 below, #2 in conjunction with #2.1) contacting an upper surface and a lower surface of a power module mounted at another row of the two or more rows among the parallel type power modules (Annotated Fig.15 below, which discloses the second passage contacting the top and bottom surface of a second power module mounted on a second row below the first row). 
Annotated Figure 15 in the alternative of Lim: 

    PNG
    media_image2.png
    411
    672
    media_image2.png
    Greyscale


In regards to Claim 27, Lim discloses the cooling module apparatus of claim 22, wherein the first cooling water passage includes: a first upper cooling passage contacting the upper surface of the power module mounted at the first row (Annotated Fig.15, #1); a first U-turn passage (Annotated Fig.15, #110) fluidically-communicating in a downward direction from a distal end portion of the first upper cooling passage (Annotated Fig.15); and a first lower cooling passage fluidically-communicating from the first U-turn passage and contacting the lower surface of the power module mounted at the first row (Annotated Fig.15, #1.1).

Claims 14-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yasui (U.S 2005/0259402 A1). 
In regards to Claim 14, Yasui discloses a cooling module apparatus (Fig.15-17) for parallel type power modules (Fig.6, #950/940) of an inverter (paragraph [0060], which discloses an inverter), the cooling module apparatus comprising: the parallel type power modules (Fig.6, #950/940) mounted in two 
In regards to Claim 15, Yasui discloses the cooling module apparatus of claim 14, wherein a circulation direction of the cooling water circulated through each passage of the two or more passages is same (Fig.6, the water direction is the same in each of the two or more passages).
In regards to Claim 16, Yasui discloses the cooling module apparatus of claim 15, wherein the two or more passages includes: a first cooling water passage contacting with an upper surface and a lower surface of a power module mounted at a first row of the two or more rows among the parallel type power modules (Annotated Fig.6, discloses first cooling passage contacting the upper and lower surface of a module on a first row); and a second cooling water passage contacting an upper surface and a lower surface of a power module mounted at another row of the two or more rows among the parallel type power modules (Annotated Fig.6, discloses a second cooling passage contacting the upper and lower surface of a module on another row of the two or rows). 
Annotated Figure 6 of Yasui: 

    PNG
    media_image3.png
    454
    495
    media_image3.png
    Greyscale

Claims 14-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lim 2nd embodiment (figures 7 and 9), hereafter as Lim 2nd (U.S 2016/0234975 A1).
In regards to Claim 14, Lim 2nd discloses a cooling module apparatus (Fig.7 & 9) for parallel type power modules (Fig.9, #2) of an inverter (paragraph [0004], which discloses an inverter), the cooling module apparatus comprising: the parallel type power modules (Fig.9, #2) mounted in two or more rows (Fig.9, discloses two or more rows of power modules); and two or more passages having a passage through which cooling water flows (Fig.7, two or more passages having cooling water flow) and contacting with an upper surface and a lower surface of a power module mounted at a different row of the two or more rows (Fig.7 & 9 which discloses two passages having cooling water contacting an upper and lower surface of a power modules mounted on different rows).
In regards to Claim 15, Lim 2nd discloses the cooling module apparatus of claim 14, wherein a circulation direction of the cooling water circulated through each passage of the two or more passages is same (Fig.7, the water direction is the same in each of the two or more passages).
In regards to Claim 16, Lim 2nd discloses the cooling module apparatus of claim 15, wherein the two or more passages includes: a first cooling water passage contacting with an upper surface and a lower surface of a power module mounted at a first row of the two or more rows among the parallel type power modules (Fig.7 and 9, discloses first cooling passage contacting the upper and lower surface of a module on a first row); and a second cooling water passage contacting an upper surface and a lower surface of a power module mounted at another row of the two or more rows among the parallel type power modules (Fig.7 and 9, discloses a second cooling passage contacting the upper and lower surface of a module on another row of the two or more rows). 
In regards to Claim 17, Lim 2nd  discloses the cooling module apparatus of claim 16, wherein the first cooling water passage includes:- 3 -PRELIMINARY AMENDMENTPATENTApplication No. To Be Assigned Attorney Docket No. 060945-5651-US01a first upper cooling passage contacting the upper surface of the power module mounted at the first row (Fig.9, on the left side which has a first upper cooling passage contacting upper surface of #2 on first row); a first U-turn passage (Fig.9, #110) fluidically-communicating in a downward direction from a distal end portion of the first upper cooling passage (Fig.9, fluidically connected); and a first lower cooling passage fluidically-communicating from the first U-turn passage and 
In regards to Claim 18, Lim 2nd discloses the cooling module apparatus of claim 16, wherein the second cooling water passage includes: a second upper cooling passage contacting the upper surface of the power module mounted at the another row (Fig.9, the second upper cooling passage on the right side of the first cooing passage); a second U-turn passage (Fig.9, #110 on the right side) fluidically-communicating in a downward direction from a distal end portion of the second upper cooling passage; and a second lower cooling passage fluidically-communicating from the second U-turn passage and contacting the lower surface of the power module mounted at the another row (Fig.9, the second lower cooling passage contacting the lower surface of the power module mounted on the second another row).
In regards to Claim 19, Lim 2nd discloses the cooling module apparatus of claim 17, wherein the second cooling water passage includes: a second upper cooling passage contacting the upper surface of the power module mounted at the another row (Fig.9, the second upper cooling passage on the right side of the first cooing passage); a second U-turn passage (Fig.9, #110 on the right side) fluidically-communicating in a downward direction from a distal end portion of the second upper cooling passage; and a second lower cooling passage fluidically-communicating from the second U-turn passage and contacting the lower surface of the power module mounted at the another row (Fig.9, the second lower cooling passage contacting the lower surface of the power module mounted on the second another row).
In regards to Claim 20, Lim 2nd discloses the cooling module apparatus of claim 19, wherein the first cooling water passage further includes, a first inlet passage (Fig.9, #310) through which the cooling water flows in and fluidically-communicating with the first upper cooling passage (Fig.9); and- 4 -PRELIMINARY AMENDMENTPATENTApplication No. To Be Assigned Attorney Docket No. 060945-5651-US01a first outlet passage fluidically-communicating from a distal end portion of the first lower cooling passage and through which the cooling water flows out (Annotated Fig.9), wherein the second cooling water passage further includes, a second inlet passage (Annotated Fig.9) through which the cooling water flows in and fluidically- communicating with the second upper cooling passage; and a second outlet passage fluidically-communicating from a distal end portion of the second lower cooling passage and through which the cooling water flows out (Annotated Fig.9, #320 second outlet to allow the cooling water to flow out of the second lower cooling passage).
Annotated Figure 9 of Lim 2nd:

    PNG
    media_image4.png
    446
    719
    media_image4.png
    Greyscale

Allowable Subject Matter
Claims 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to Claim 28, no prior art fairly suggests or discloses “a second lower cooling passage contacting the lower surface of the power module mounted at the another row; a second U-turn passage fluidically-communicating in a upward direction from a distal end portion of the second lower cooling passage; and a second upper cooling passage fluidically-communicating from the second U-turn passage and contacting the upper surface of the power module mounted at the another row”, in conjunction with the remaining elements. 
Dependent claim 29 is allowable by virtue of its dependency from claim 28.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noritake (U.S 2011/0316142 A1) – Discloses a cooling system for a plurality of power modules having multiple rows, wherein a first cooling passage contacts both the upper and lower surface of a power module on the first row, a second cooling passage contacting the upper and lower surface of a second power module on another row. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835